Filed 1/5/22 P. v. Norton CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C094059

                    Plaintiff and Respondent,                                     (Super. Ct. No. 19CF02204)

           v.

 THOMAS ARTHUR NORTON,

                    Defendant and Appellant.



         Appointed counsel for defendant Thomas Arthur Norton has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in an
outcome more favorable to defendant and affirm the judgment.
                                               I. BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)



                                                             1
          From December 2007 to December 2008, when D.S. was approximately six years
old, she lived with defendant and his wife. During that period, defendant sexually abused
D.S. When she was around eight or nine years old, D.S. left defendant’s home to live
with her mother, but she returned to defendant’s custody when she was 13. When D.S.
returned to defendant’s home, he began again to sexually abuse D.S.
          When she was 16 years old, D.S. reported the abuse to her boyfriend’s mother,
who in turn contacted law enforcement. During their investigation, law enforcement
learned defendant was a registered sex offender. Defendant was subsequently charged
with numerous criminal offenses including committing a lewd act upon a child under the
age of 14 (Pen. Code, § 288, subd. (a)), and annoying or molesting a child under the age
of 18, having been previously convicted of sexually abusing a minor child (Pen. Code,
§ 647.6, subd. (c)(2)), both to which he pled no contest.
          In exchange for defendant’s plea, the People moved the trial court to dismiss the
remaining charges and allegations with a Harvey waiver.1 The court subsequently
sentenced defendant to an aggregate term of nine years four months in state prison. The
court ordered him to pay various fines and fees and awarded him 839 days of custody
credit.
          Defendant appealed without a certificate of probable cause.
                                       II. DISCUSSION
          Appointed counsel filed an opening brief that sets forth the facts of the case and
asks us to determine whether there are any arguable issues on appeal. (People v. Wende,
supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed and
we received no communication from defendant.




1   People v. Harvey (1979) 25 Cal.3d 754.

                                                2
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                   III. DISPOSITION
       The judgment is affirmed.


                                                        /S/

                                                 RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

HOCH, J.




                                            3